DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15, and 18-20 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harvey et al. (U.S. Pub. No. 2009/0257635), hereinafter “Harvey”.
Regarding claim 1, Harvey teaches:
A computer-implemented method for providing lymph node information (See the Abstract.), the method comprising: 
receiving medical imaging data (See [0027]: “AJCC stations applied to a patient's CT scan.”)
receiving atlas data spatially relating lymph node stations to at least one non-lymphatic anatomical structure (See [0036]: “A preferred technique for identifying landmarks of interest is based on use of an atlas.”); 
determining a lymph node position in the medical imaging data (See [0010], where the typical workflow is described: “1) the radiologist views a thoracic CT axial slice by axial slice and identifies potentially affected lymph nodes;”. Further see [0029]: “An object of the invention is to assist the clinician in performing step 2) of the workflow described previously. Step 1) must be performed first although the necessary functionality could be provided by the same tool.”); 
generating the lymph node information, the lymph node information being indicative of a lymph node station, the lymph node information being anatomically allocated to the lymph node position determined by applying an algorithm onto the medical imaging data, the atlas data and the lymph node position (See [0023]: “The above object is achieved in accordance with the present invention by a method and an apparatus for dividing a scan into a series of partitions, wherein a first estimate of predefined partition boundaries of the scan is automatically electronically placed on the scan, the partition boundaries are updated in accordance with the locations of key anatomical landmarks derived from the scan”.); and 
providing the lymph node information generated (See [0028]: “This representation is, in effect, a labeling of the regions (stations) e.g. the boundaries of each station are defined, allowing for example a color coding to be applied to the image with each station having a different colored label. In practice, the clinician need only note the label in order to determine in which station a particular lymph node is located.”).

Regarding claim 2, Harvey teaches:
The method of claim 1, further comprising generating a non-lymphatic anatomical structure representation of the at least one non-lymphatic anatomical structure in the medical imaging data; and calculating a correlation of the atlas data and the medical imaging data based on the non-lymphatic anatomical structure representation generated, wherein the lymph node information is generated based on a correlation of the atlas data and the medical imaging data (See [0036]: “First the patient CT scan is registered to a pre-segmented atlas.” The atlas includes non-lymphatic anatomical structures like the aorta and pulmonary artery. Registration serves as a correlation between the atlas and image data.).

Regarding claim 3, Harvey teaches:
The method of claim 1, wherein the at least one non-lymphatic anatomical structure is selected from a group consisting of a bone structure, a vessel structure, a tissue structure, and an organ structure and a combination of at least two of bone structure, a vessel structure, a tissue structure, and an organ structure (See [0036].).

Regarding claim 4, Harvey teaches:
The method of claim 1, wherein the algorithm is a trained machine learning algorithm (See [0040].).

Regarding claim 5, Harvey teaches:
The method of claim 1, further comprising generating a representation of the lymph node station, to which the lymph node position is anatomically allocated (See [0027].).

Harvey teaches claim 11 for the reasons given in the treatment of claim 1. Harvey further teaches:
A data processing system for providing lymph node information (See the Abstract.), comprising:
See the port 2 and library in Fig. 2 serving as medical imaging data receiver and atlas data receiver. The processor in Fig. 2 serves as the determiner, generator, and provider.

Harvey teaches claim 12 for the reasons given in the treatment of claim 1. Harvey further teaches:
A data processing system for providing lymph node information (See the Abstract.), comprising:
See the port 2 in Fig. 2 serving as the at least one receiver.

Regarding claim 13, Harvey teaches:
A medical imaging device, comprising the data processing system of claim 11 (See [0052]: “For example, a central processing unit 1 is able to receive data representative of a scan via a port 2 which could be a reader for portable data storage media (e.g. CD-ROM); a direct link with scanning apparatus (not shown) or a connection to a network.”).

Regarding claim 14, Harvey teaches:
A non-transitory computer program product storing program elements, to induce a data processing system to carry out the method of claim 1, upon the program elements being loaded into a memory and executed by the data processing system (See [0024].).

Regarding claim 15, Harvey teaches:
A non-transitory computer-readable medium storing program elements, readable and executable by a data processing system, to perform the method of claim 1, upon the program elements being executed by the data processing system (See [0024].).

Regarding claim 18, Harvey teaches:
A medical imaging device, comprising the data processing system of claim 12 (See [0052]: “For example, a central processing unit 1 is able to receive data representative of a scan via a port 2 which could be a reader for portable data storage media (e.g. CD-ROM); a direct link with scanning apparatus (not shown) or a connection to a network.”).

Regarding claim 19, Harvey teaches:
A non-transitory computer program product storing program elements, to induce a data processing system to carry out the method of claim 2, upon the program elements being loaded into a memory and executed by the data processing system (See [0024].).

Regarding claim 20, Harvey teaches:
A non-transitory computer-readable medium storing program elements, readable and executable by a data processing system, to perform the method of claim 2, upon the program elements being executed by the data processing system (See [0024].).


Allowable Subject Matter
Claims 6-10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 6 recites “receiving at least one structural threshold value specific to the lymph node station, and anatomically allocating the lymph node position to the at least one structural threshold value, and calculating a structural comparison result based on the segmentation of the at least one lymph node and the at least one structural threshold value.” 
Claim 7 recites “receiving at least one functional threshold value specific to the lymph node station, and anatomically allocating the lymph node position to the at least one structural threshold value, and calculating a functional comparison result based on the functional information of the at least one lymph node and the at least one functional threshold value.”

The closest prior art of record is noted as follows:
Schwartz et al. (U.S. Pub. No. 2008/0317314) discloses in [0121] and [0135] labeling voxels of lymph tissue candidates that are above a lymph Hessian threshold value, and use of estimated dual threshold values to identify rough lymph node candidates. However, these do not appear to meet structural and functional threshold values specific to the lymph node station.

Claims 8-10, 16, and 17 are dependent on claims 6 and 7, and are objected to for including the same limitations.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661